ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or combined, do not disclose the amended limitation “wherein the depth map generator utilizes a corresponding valid area of the second depth map to substitute for the first occlusion region to eliminate an occlusion effect on the first depth map, and both the first occlusion region and the corresponding valid area correspond to a same region of an object.” While it was known at the time the invention was filed to remove shadow effects using two different depth map images, (see Mogalapalli, US2018-0205926 A1) and to replace missing depth information from a neighboring area of the same depth map (Hung, as previously cited), the prior art does not disclose using a different, second depth map to substitute for an occluded region in a first depth map, as claimed. Therefore, it is considered novel and patentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-2016-0309134 suggests using near field images to correct a near field image and far-field images to correct a far-field image; US-9,430,834 B2 suggests multiple depth images .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571) 270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487